Title: To James Madison from Tench Coxe, 23 February 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia Feb. 23. 1814
        
        I think it my duty confidentially to make known to you, that I have drawn a respectful memorial to the S. of the U.S. upon the subject of the difficulties, which I conjectured would arise there, and some which from symptoms I suspect, base and malignant as they are, to have been imposed upon that honorable body.
        How highly ought I, under all the circumstances with which you are surrounded to appreciate your goodness & the genuine honor of the distinction which it has conferred on my little services. Be assured, Sir, that nothing but circumscribed means shall ever induce me to lose sight of this [sic] principles of public spirit by which a few upright & prudent men in every state must still labor in the cause of a country on which & on its followers depend the fate of our fellow men throughout the world. With perfect respect and faithful attachment I have the honor to be, Sir, yr. mo. obt. servant
        
          Tench Coxe
        
      